Citation Nr: 0815347	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-23 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a back injury, and if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 




INTRODUCTION

The veteran served on active duty from September 1997 to July 
1998 and February 2003 to December 2003. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Republic of Puerto Rico, which denied the above 
claim. 


FINDINGS OF FACT

1.  The appellant's claim for service connection for 
residuals of a back injury was denied by a September 2002 
rating decision.  The appellant did not appeal.  

2.  The evidence submitted since September 2002 is new and 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for residuals of a back 
injury.

3.  The veteran's currently diagnosed degenerative joint 
disease of the spine and degenerative disc disease were 
incurred in, or caused by, active service.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision that denied entitlement to 
service connection for residuals of a back injury is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the March 2002 rating decision 
that denied entitlement to service connection for residuals 
of a back injury is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  The criteria for entitlement to service connection for 
residuals of a back injury, including degenerative joint 
disease and degenerative disc disease, have been met.  38 
U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  As the 
veteran's claim is granted, any failure in notifying or 
assisting him is harmless error.  

The veteran's claim of entitlement to service connection for 
residuals of a back injury was denied by RO decisions in May 
2000 and September 2002.  The September 2002 decision denied 
the claim on the grounds that there was no evidence showing 
treatment of a back condition within one year of service and 
no diagnosis of a current back condition that could be 
related to service.  The veteran was notified of this 
decision and of his appellate rights by a letter dated 
September 30, 2002.  He did not appeal.  Therefore, the 
September 2002 decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).  The veteran filed a 
claim to reopen in January 2004.   

A previously denied claim may be reopened by the submission 
of new and material evidence.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).  Evidence is new if it has 
not been previously submitted to agency decision makers.  38 
C.F.R. § 3.156(a) (2007).  Evidence is material if it, either 
by itself or considered in conjunction with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

At the time of the September 2002 decision, the evidence of 
record included the veteran's service medical records, which 
showed complaints of back pain in June 1998 and August 2000; 
a June 1998 DA 2173 statement of medical examination and duty 
status, which indicated that the veteran was an outpatient 
for a low back injury while he was on active duty for 
training, and reported that the veteran began experiencing 
back pain during normal activities, not from any specific 
event or activity; a July 1998 memorandum stating that the 
veteran had a low back injury while in active duty training 
that was treated from June 1998 to August 1998; and a July 
1998 general counseling form indicating that the veteran 
sustained a back injury that needed to be re-evaluated prior 
to shipping out in August 1998. 

New evidence has been associated with the veteran's claims 
file since September 2002.  This evidence includes a VA 
treatment record from February 2004, when the veteran 
complained of bilateral leg tingling and low back pain and x-
rays revealed degenerative joint disease; May 2004 MRI 
results, which revealed degenerative disc disease with slight 
narrowing of the disc space at L4 to L5 and L5 to S1; and a 
May 2004 VA examination report in which the examiner reported 
that the veteran had mild degenerative joint disease, muscle 
spasm, and degenerative disc disease, and provided the 
opinion that the veteran's back pain was not "at least as 
likely as not" the direct result of, or aggravated by, his 
service.  

The veteran's claim was previously denied because there was 
no evidence showing treatment for a back condition within one 
year of separation from service and no diagnosis of a current 
back condition that could be related to service.  The 
evidence submitted since September 2002 shows that the 
veteran has been diagnosed with degenerative joint disease of 
the spine.  This evidence is new in that it had not 
previously been submitted.  It is also material insofar as it 
relates to a previously unestablished fact necessary to 
substantiate the appellant's claim, namely a current 
diagnosis of a back condition.  The additional evidence being 
both new and material, the appellant's claim for service 
connection for residuals of a back injury is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The veteran contends that service connection is warranted for 
residuals of a back injury, to include degenerative joint 
disease and degenerative disc disease, due to low back trauma 
in service in 1998 and 2003.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service inccurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

That an injury or disease occurred in service is not enough; 
there must be a chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  A veteran may 
also be granted service connection for any disease initially 
diagnosed after discharge, but only if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Arthritis may be presumed to have been incurred in service if 
it is manifested to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The issue on this appeal is whether the veteran's 
degenerative joint disease of the spine and degenerative disc 
disease were incurred during, or caused by, an event or 
injury in service.  

The veteran's service medical records indicate that he was 
treated for low back pain in June 1998.  During treatment, he 
reported that pain began while doing normal activities such 
as physical training, class work, details, and marching.  The 
veteran's low back pain persisted for a week and a half.  
During follow-up treatment later that month, he reported that 
his pain increased throughout the day due to marching, 
standing in class, and details such as mopping, with pain 
localized on the left side.  X-rays of the lumbar spine 
revealed slight disc narrowing at L4 to L5 and the doctor 
noted a reduced range of motion.  The military doctor 
diagnosed him with low back pain.  The veteran again 
complained of back pain during service in August 2000, when 
he reported that he had back pain for 24 hours.  The doctor 
diagnosed him with back spasm.  In November 2003, the veteran 
was again treated for low back pain; the doctor noted a 
history of past injury.  Finally, in a November 2003 report 
of medical assessment, the veteran reported that, since his 
last medical assessment, he had been treated for back pain, 
continued to have such pain, and intended to seek VA 
disability for his pain.  

Two months after separation from service, in February 2004, 
the veteran sought VA treatment for low back pain and 
bilateral leg tingling.  X-rays taken during this treatment 
revealed straightening of the lumbar lordosis, suggestive of 
muscle spasm, and minimal lower lumbar spondylotic changes.  

In May 2004, the veteran underwent an MRI of his lumbar 
spine, which showed degenerative disc disease at L4 to L5 and 
L5 to S1, associated disc protrusions, associated anterior 
epidural at L5 to S1, and mild thecal sac impingement at L4 
to L5 without evidence of neural foramina narrowing or 
significant central spinal canal stenosis, and early 
degenerative changes of the posterior elements.   

In May 2004, the veteran also underwent a VA examination at 
which time he provided a history of back pain in 1998 and a 
re-injury in November 2003 after doing sit-ups during 
physical training.  The veteran also reported that, in the 
past year, he had three flare-ups of moderate back pain, 
which lasted for an average of three days.  He further 
reported that these flare-ups were precipitated by physical 
activities requiring bending of the low back and that pain 
was alleviated by bed rest.  The examiner diagnosed the 
veteran with degenerative joint disease of the spine and 
muscle spasm based on the February 2004 x-rays, and 
degenerative disc disease based on the May 2004 MRI results.  
The examiner also provided the opinion that the veteran's 
current back condition was not "at least as likely as not" 
the direct result of his service or aggravated by his tour of 
service, however, he provided no rationale for this 
conclusion.  

In March 2006, the veteran underwent an arthritic bone survey 
after reporting numbness and spasm episodes in several parts 
of his body.  The veteran's shoulders, hands, knees, pelvis, 
feet and lumbar spine were examined.  The examination results 
showed normal bone density, no focal bone lesions, and well-
preserved articular spaces.

Based on the foregoing, the Board finds that the evidence 
demonstrates that the veteran's degenerative joint and disc 
disease of the spine were caused by his period of active duty 
service.  There is no reason to doubt the credibility of the 
veteran in reporting low back pain since physical training in 
service.  His records are internally consistent, and it is 
facially plausible that he injured his back during drills, 
details, and other training activities while in service.  The 
veteran is also competent to report back pain as it is within 
his realm of personal knowledge whether he had back pain 
while performing training activities. Competent testimony is 
limited to that which the witness has actually observed, and 
is within the realm of his personal knowledge; such knowledge 
comes to a witness through use of his senses, that which is 
heard, felt, seen, smelled or tasted.  38 C.F.R. § 3.159 
(2007); Layno v. Brown, 6 Vet. App. 465 (1994).  The veteran 
has consistently reported that his back pain began in service 
in 1998, when he sought medical treatment, and has continued 
on an occasional basis until present.  Further, x-ray and MRI 
evidence show that the veteran's degenerative joint and disc 
disease manifested within one year of separation of service.  

Insofar as the veteran's degenerative joint disease of the 
spine manifested to a compensable degree within one year of 
separation from service, he is entitled to the presumption 
that such disease was incurred during service.  See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309   (2007).  The Board is aware that the March 
2006 arthritic bone survey was negative for arthritis of the 
spine; however, prior diagnostic testing, including x-ray and 
MRI, showed arthritis of the spine within one year of 
service, and the Board resolves reasonable doubt in the 
veteran's favor.  See 38 C.F.R. § 3.102.

Additionally, insofar as the veteran's service medical 
records, VA treatment records, and VA examination show a 
continuity of back symptomatology since service, the 
veteran's degenerative disc disease cannot be reasonably 
disassociated from his active service.  While the VA examiner 
provided the opinion that the veteran's back condition was 
not "at least as likely as not" related to service, he did 
not provide any reasons or bases for this opinion.  The Board 
finds the fact that the veteran's degenerative disc disease 
manifested within one year of separation from service, as 
established by x-ray and MRI evidence, the veteran's 
complaints of a continuity of symptomatology dating from 
1998, as well as continuous treatment for low back pain, to 
be more probative of the etiology of the veteran's back pain 
than a conclusory opinion provided without a rationale.   

Therefore, the veteran meets the criteria for service 
connection for residuals of a back injury.  He was diagnosed 
with degenerative joint disease of the spine and degenerative 
disc disease in May 2004.  Additionally, the veteran has 
consistently complained of back pain since an injury in 
service in 1998, as is evidenced by his service medical 
records, VA treatment records, a VA examination report, and 
statements supporting his claim.  Finally, as discussed 
above, a nexus between the veteran's in-service back pain and 
currently diagnosed degenerative joint disease has been 
established by the presumption of in-service incurrence where 
arthritis manifests to a compensable degree within one year 
of service. 

Accordingly, applying the benefit of the doubt doctrine, the 
doubt is resolved in favor of the veteran.  See 38 C.F.R. 
§ 3.102 (2007).  Therefore, the veteran's claim for service 
connection for residuals of a back injury, including 
degenerative joint disease and degenerative disc disease, is 
granted.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a back 
injury is reopened.

Service connection for degenerative joint disease and 
degenerative disc disease of the lumbar spine is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


